Citation Nr: 0516854	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  97-10 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Don Hayden, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
February 1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO found that new and material evidence had 
not been submitted to reopen the claims of entitlement to 
service connection for an acquired psychiatric disorder and 
for a back disorder.

The Board issued a decision in February 2000 which determined 
that new and material evidence had not been submitted to 
reopen the claims of entitlement to service connection for an 
acquired psychiatric disorder and for a back disorder. The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).

In March 2001 the VA General Counsel filed a motion in the 
Court requesting that the February 2000 Board decision be 
vacated and the matter remanded to determine whether there 
had been full compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 
(2000).  In a May 2001 Order, the Court granted the motion, 
vacated the Board's February 2000 decision in this case, and 
remanded the matter.

In May 2002, the Board issued a decision determining that new 
and material evidence had not been received since a March 
1992 rating decision to reopen a claim of entitlement to 
service connection for an acquired psychiatric disorder and 
for a back disorder.  The veteran appealed this decision to 
the Court.

A Joint Motion for Remand was submitted to the Court, moving 
that the Board's May 2002 decision be vacated and remanded.  
The bases for the remand were that the Board had failed to 
adequately address all contentions raised by the appellant 
and had failed to adequately advise the appellant of the 
evidence necessary to substantiate his claim pursuant to the 
provisions of the VCAA, under more recent caselaw.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).

The Court issued an order in June 2003 granting the joint 
motion.  The Board's May 2002 decision was vacated, and the 
matter was remanded for readjudication consistent with the 
motion.

In a January 2004 decision, the Board determined that new and 
material evidence had been received, reopened a claim of 
entitlement to service connection for an acquired psychiatric 
disorder, and remanded the claim for additional development 
prior to appellate review.  In addition, the Board remanded 
the issue of whether new and material evidence had been 
received to reopen a claim of entitlement to service 
connection for a back disorder.  

Most recently, in a September 2004 SSOC, the RO denied 
entitlement to service connection for an acquired psychiatric 
disorder and determined that new and material evidence had 
not been received to reopen the claim for service connection 
for a back disorder.  The claim has been returned to the 
Board for further appellate review.  

The issue of entitlement to service connection for an 
acquired psychiatric disorder is addressed in the Remand 
portion of this decision, and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.  


FINDINGS OF FACT

1.  Entitlement to service connection for a back disorder was 
denied by the Board in June 1976, February 1977, August 1987, 
and July 1991.

2.  The RO determined that new and material evidence had not 
been submitted to reopen a claim of entitlement to service 
connection for a back disorder when it issued a rating 
decision in May 1992.  That decision was not appealed, and 
became a final decision.

3.  Additional evidence submitted since the March 1992 rating 
decision that new and material evidence had not been received 
on a claim of entitlement to service connection for an 
acquired back disorder is either cumulative or redundant, or 
otherwise does not bear directly and substantially upon the 
issues at hand, and by itself or in connection with the 
evidence previously of record, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The March 1992 RO decision as to service connection for a 
back disorder was final.  38 U.S.C.A. § 7105(a) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); 38 C.F.R. 
§§ 3.104, 19.129, 19.192 (1991).

2.  Evidence received since the final March 1992 rating 
decision wherein the RO determined that new and material 
evidence had not been received to reopen a claim of 
entitlement to service connection for a low back disorder is 
not new and material, and the appellant's claim may not be 
reopened.  38 U.S.C.A. §§ 5103, 5104, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a) (2001), 20.1103 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The VCAA substantially amended the provisions of chapter 51 
of title 38 of the United States Code and, among other 
things, eliminated the requirement of a well-grounded claim 
and enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (now codified as amended at 38 U.S.C.A. 
§§ 5103, 5103A (West 2003)).  In addition, VA has published 
regulations to implement many of the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2004)).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The regulatory amendments became effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective on August 29, 2001.  

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-71 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).We are aware 
that in Pelegrini, cited above, the Court of Appeals for 
Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below. 

The veteran submitted a claim in March 1995 seeking 
entitlement to service connection for a back disorder, 
claimed as having been incurred when he was pushed down a 
flight of stairs in service.  Prior to any VCAA notice letter 
being sent, the appellant was notified of the April 1996 
rating decision which found that new and material evidence 
adequate to reopen the claim for service connection for a 
back condition had not been submitted, including the reasons 
for the decision.  During the pending appeal, a statement of 
the case (SOC) issued in July 1997 and multiple supplemental 
statements of the case (SSOCs) contained the pertinent 
regulations and notification of what the evidence must show 
in order to substantiate his claim.  

The RO then sent a notice letter in February 2004, which 
notified the appellant of the provisions of the VCAA and the 
potential effect on his claim.  The RO notified him what 
evidence was necessary to establish entitlement, what 
information or evidence was still needed, what had been done 
by VA to help with his claim, and what the appellant could do 
to help with his claim.  

He was notified as to what information and evidence he could 
submit and what information and evidence VA would make 
reasonable efforts to obtain on his behalf, and that he was 
to provide enough information about the records so that VA 
could request them from the person or agency which had them.  

Although the notice letter did not specifically request that 
the veteran provide any evidence in his possession which 
pertains to his claim, he was notified that "If there is any 
other evidence or information that you think will support 
your claim, please let us know."  The Board finds that the 
prior notices properly conveyed the essence of the 
regulation.  They complied with the three statutory notice 
elements, and complied with the fourth notice element, as set 
forth in 38 C.F.R. § 3.159(b)(1).  The letters gave notice of 
VA's desire to obtain additional information and evidence 
supporting and substantiating the claim.  Furthermore, the 
SSOC issued in February 2004 also contained the new duty-to-
assist regulation codified at 38 C.F.R. § 3.159 (2004).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  The 
Board therefore believes that appropriate notice has been 
provided in this case.  See Mayfield, supra. 


The Court's decision in Pelegrini held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The Board acknowledges that the timing of the 
notice in this case was noncompliant with the statutory 
requirement that it should precede the initial RO decision; 
however, the Board finds that this notice error was not 
prejudicial to the appellant.  In a case, as here, where 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with 38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3159(b)(1) because an initial AOJ adjudication had already 
occurred.   See Pelegrini, supra.  The proper subsequent VA 
process, in this case consisting of subsequent RO 
adjudicative actions and VCAA notification letter essentially 
cured the error in the timing of notice, and afforded the 
appellant a meaningful opportunity to participate effectively 
in the processing of his claim.  See Mayfield, supra, slip 
op. at 27, noting that all relevant VA communications must be 
considered when determining whether adequate notice has been 
provided.

The Board concludes that the notifications received by the 
appellant adequately complied with the four elements of the 
requisite notice under the provisions of VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  He has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.   

With respect to the matter of submission of new and material 
evidence in order to reopen a previously-denied claim, which 
is applicable in the instant case, the VCAA left intact the 
requirement that an individual must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  It is specifically 
noted that nothing in the VCAA shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. 
§ 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to him claim, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.



II.  Factual Background

The evidence which was of record at the time of the March 
1992 rating decision wherein the RO denied reopening the 
previously denied claim of entitlement to service connection 
for a back disorder is set out below.

No pertinent abnormalities were noted on the report of the 
entrance examination conducted in December 1963.  In 
September 1964, the veteran sought emergency treatment after 
being pushed down a flight of steps and landing on his spine.  
There was no visible trauma to his back or hips.  There was 
no spine tenderness.  The impression was history of trauma to 
the left sacroiliac region and left hip, without evidence of 
fracture.  An X-ray revealed a spina bifida of S1.  Three 
days, later he complained of soreness of his left leg and 
left hip from the fall down the steps.  The examiner noted 
that the veteran moved well.  The impression was "no to 
minimal disease (soft tissue)".

On a clinical record dated on October 7, 1964, it was noted 
the veteran had low back pain as a result of having been 
kicked down a flight of steps in September. There was no 
muscle spasm and no neurological deficit.  X-rays revealed 
only a spina bifida occulta.  He was referred for exercises.  
The veteran went to physical therapy on October 7, 1964, and 
hot packs and daily exercises for his low back were 
prescribed.  Approximately two weeks later, he stated that 
his back was less painful and he would continue the exercises 
on his own.  

An October 13, 1964, clinical record shows the veteran 
complained of feeling a sudden pain in the lumbar area when 
he stood up the previous night.  X-rays were within normal 
limits.  The examiner noted that it had been stated many 
times before that the veteran the veteran had no pathology 
found which could account for his back problem.  He had no 
orthopedic disease.  

An x-ray dated on October 1, 1964, shows that again the spina 
bifida of S1 was noted.  There appeared to be a peculiar 
relationship between the L5 and S1 segment which simulated a 
reverse spondylolisthesis; however, it was believed that the 
condition was exaggerated by the positioning of the veteran.  
The report of a repeat X-ray on October 8, 1964, again noted 
the spina bifida of S1.  The peculiar relationship in the L5-
S1 segment was not noted and the examiner concluded it was 
probably due to positioning.  The impression was spina bifida 
of S1, otherwise the lumbar and sacral spine were within 
normal limits.  

When the veteran was hospitalized in December 1964 and 
January 1965 for evaluation of an unrelated disorder, an 
examination noted no objective signs of any past injury 
whatsoever.  Examination of the back on one occasion was 
completely negative, and when repeated on another occasion, 
the veteran complained of tenderness to palpation over L4, 
L5, S1, and S2.  X-rays of the lumbosacral spine showed a 
spina bifida occulta of S1, which was said to be of no 
clinical significance.  

No pertinent abnormalities were noted on the report of the 
separation examination, conducted in February 1965.  Clinical 
evaluation of the spine was determined to be normal.

The veteran's initial claim filed in March 1965 did not 
include a low back disorder.  The report of an April 1965 VA 
examination shows no complaints of a low back disorder, and 
there are no findings or diagnosis of a low back disorder.  

The veteran claimed in December 1969 that he had suffered a 
back injury in service after being kicked down a flight of 
stairs.  He was treated at the hospital  and later at a 
hospital in Colorado, where he was kept for examination and 
treatment on his back.

The veteran was hospitalized at VA facilities on several 
different occasions.  When he was hospitalized from December 
1965 to January 1966, it was noted that his physical 
examination was essentially within normal limits at the time 
he left the hospital.  When he was hospitalized from April to 
May 1971 for low back pain, he reported he had injured his 
low back during active duty in 1965 and had had persistent 
back pain.  The diagnosis was low back pain, with the major 
portion of the etiology due to psychophysiological reaction.

A statement from the veteran's private physician, dated in 
April 1975, noted that he had been the veteran's physician 
from January 1948 to January 1969, and that the veteran was 
not treated for a spine disorder at any time during that 
period.

A December 1974 hospitalization summary included the notation 
that the veteran's chief complaint was rectal bleeding and 
low back pain.  The pertinent diagnosis was low back pain and 
questionable ruptured disc.  In January 1975, he again was 
hospitalized for low back difficulties, noted to have been 
present for a long period of time.  An untreated herniated 
nucleus pulposus at L4-L5 was diagnosed.  In May 1975, it was 
noted the veteran had chronic recurrent back pain which 
appeared to be entirely attributable to nerve root 
compression.  A laminectomy, with removal of the L4-L5 
intervertebral disc, was conducted.  The veteran had good 
results after the procedure.

Numerous lay statements have been associated with the claims 
files beginning in September 1976.  The statements attest to 
the fact that the veteran had injured his back prior to 
active duty, and also reported on post-service 
symptomatology.

VA outpatient treatment records have been associated with the 
claims files.  In August 1975, it was noted that clinical 
records documented a long history of back difficulties 
beginning in 1975.  The veteran reported he had been thrown 
down some steps in 1964 and had experienced back pain since 
that time.  It was the doctor's opinion that there was a 
causal relationship between the 1964 injury and his back 
condition which finally led to surgical management.

Private treatment records were cumulative in nature, and 
provided no basis to relate his current back condition to 
military service.  Also considered was an application for 
review of his service discharge, signed in June 1977.  

In March 1990, the veteran sought treatment for low back 
pain.  The diagnosis was muscle spasm.  A February 1992 X-ray 
of the lumbosacral spine was interpreted as revealing changes 
of osteoarthritis involving the facets between L4 and 5 on 
the left; no fracture of the lumbar spine; degenerative disk 
disease at the interspaces L4 and 5, and a congenital 
variation of the S-1 segment which did not represent a spina 
bifida occulta.

With his claim received in March 1992 the veteran submitted 
an X-ray report of the lumbar spine dated in February 1992.  
The impression was changes of osteoarthritis involving the 
facets between L4 and 5 on the left; no fracture involving 
the lumbar spine; and degenerative disc disease at 
interspaces 4 and 5.  In addition, the examiner noted that 
attention was given to the S-1 segment and there was a 
congenital variation; however, this did not represent a spina 
bifida occulta.  

The evidence submitted subsequent to the March 1992 rating 
decision wherein the RO denied reopening the previously 
denied claim of entitlement to service connection for a back 
disorder is reported below.

Duplicate copies of service medical records, a letter from 
the American National Red Cross, and VA outpatient treatment 
records were submitted.  

The transcript of a September 1993 RO hearing is of record.  
The veteran testified as to his experiences during active 
duty.  He testified that he was thrown down a flight of 
stairs and landed on his spine.  The veteran's representative 
opined that the veteran's back was injured during that fall.  
Arguments and exhibits in support of the veteran's claim were 
submitted.  These records consisted of duplicate copies of 
service medical records, previous VA examination and 
treatment reports, and a copy of VA claim submitted in 1965.   

Records from the Social Security Administration have been 
associated with the claims files.  In a letter dated in March 
1972, R.C., M.D., noted the veteran was complaining of back 
pain.  After physical examination, it was the doctor's 
opinion that the veteran's problems were essentially 
psychiatric in nature and that there was basically not 
anything wrong with the veteran's back.

The veteran submitted an annotated copy of a February 1992 VA 
X-ray report.  In June 1998, the veteran reported he was 
unable to obtain treatment records from 1967.

Additional records from the Social Security Administration 
have been associated with the claims files.  A Disability 
Determination dated in April 1991 indicates that the veteran 
was found to be disabled as of April 1990.  The primary 
diagnosis was severe paranoid schizophrenia, and a secondary 
diagnosis was chronic low back syndrome.  A Disability 
Determination dated in October 1994 found the veteran to be 
not disabled.  The primary diagnosis was impulse control 
disorder, and the secondary diagnosis was status post 
laminectomy.

The veteran provided a history of an alleged back injury in 
service during a psychological evaluation at a VA Medical 
Center in May 1995.  

VA outpatient treatment records were submitted.  The records 
evidence intermittent complaints of and treatment for low 
back pain.  In February 1981, the veteran reported he had 
injured his back lifting weights.  The assessment was of a 
chronic back disorder, exacerbated by weight lifting.  In 
August 1983, chronic low back strain was included as an 
assessment.  In June 1986, it was noted the veteran had 
injured his low back lifting firewood.  The assessment was of 
resolving low back spasm.  In May 1987, it was noted the 
veteran had been hit by a truck and was experiencing pain in 
the neck and low back.  The assessment was injuries due to 
motor vehicle accident.  The report of a May 1987 X-ray was 
interpreted as revealing an old degenerative disc at L4-5 and 
no acute trauma. 

VA outpatient treatment records for the period from February 
2001 through April 2004 do not include any treatment or 
findings relating to a low back disorder.

III.  Analysis

The veteran seeks to reopen his claim of entitlement to 
service connection for a back disorder, which was last denied 
in March 1992.  The veteran contends that the evidence he 
submitted is new and material, warranting reopening and a 
grant of his claim for entitlement to service connection for 
a low back disorder. 

The evidence of record shows a diagnosis of spina bifida 
occulta, a developmental defect, although not shown at a 
later date.  Congenital or developmental defects and 
refractive error of the eye are not diseases or injuries 
within the meaning of the applicable legislation.  38 C.F.R. 
§§ 3.303(c), 4.9 (2004).  Spina bifida occulta is a 
developmental disorder for which benefits may not be granted, 
see Thibault v. Brown, 5 Vet. App. 520, 522-23 (1993).  

The RO, in a March 1992 rating decision, denied entitlement 
to service connection for a back disorder.  A May 1992 letter 
notified of the veteran of the decision and his procedural 
and appellate rights.  The veteran initiated a notice of 
disagreement; however, an appeal was not perfected.  

Prior unappealed decisions of the RO are final, under both 
current law and the law in effect at the time of the 1992 
decision.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2004); 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1991).  However, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108. 

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which, by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence could be material if that evidence provided "a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, supra at 1363.

The Board notes that the regulations were amended to define 
"new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  However, the amended 
regulations are effective prospectively for claims filed on 
or after August 29, 2001, and are therefore not applicable in 
this case, as the veteran's request to reopen his claim was 
filed prior to August 29, 2001.  

The evidence received subsequent to the previous final 
decision is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue, 
or is beyond the competence of the person making the 
assertion.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the 
Court held the Board must first determine whether the 
appellant has presented new and material evidence under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Then, if new and material 
evidence has been submitted, the Board may proceed to 
evaluate the merits of the claim, but only after ensuring 
that VA's duty to assist has been fulfilled.  See Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

Duplicate copies of the veteran's service medical records, 
treatment records, VA examination, and other documents 
clearly are not new and material evidence.  Duplicate 
statements or documents, by their very nature, may not be new 
and material.  38 C.F.R. § 3.156.  

The Board has considered the veteran's numerous statements 
and annotations which have been associated with his claims 
file.  Although presumed to be true, see Justus, they are 
repetitive of previous statements made to physicians and 
others which were previously considered by the RO, and are 
therefore not new.  The veteran's testimony in September 1993 
concerning service incurrence of an injury to his back after 
having been thrown down a flight of stairs and landing on his 
spine had been previously presented and considered, and thus 
is not new and material evidence.  Moreover, there is no 
evidence that the veteran or his representative possesses the 
requisite medical training or expertise necessary to render 
him competent to offer evidence on matters such as medical 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). 

Moreover, although a layperson's observations are competent 
evidence, lay assertions of medical causation cannot serve as 
the predicate to reopen a claim under section 5108.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).

The history of an alleged back injury in service provided by 
the veteran during a psychological evaluation in May 1995 is 
cumulative of evidence previously presented and considered, 
and is not new and material evidence.  

The annotated copy of the February 1992 VA X-ray report is 
not new, as it was of record at the time of the March 1992 
decision.  The veteran's annotations thereon do not change 
the fact that the evidence was of record at the time of the 
March 1992 decision.

The additional VA outpatient treatment records which were 
submitted and which were not duplicates of evidence 
previously of record are new.  That evidence, however, is not 
material to the veteran's claim, as it does not link a back 
disorder to active duty.  The Court has held that additional 
evidence, which consists of records of post-service treatment 
that do not indicate that a condition is service-connected, 
is not new and material.  Cox v. Brown, 5 Vet. App. 95, 99 
(1993).  Some of this evidence weighs against the veteran's 
claim, as it demonstrates injuries to the veteran's back 
which occurred after his discharge from active duty.

The findings of the Social Security Administration are new 
but not material.  They do not link a current back disorder 
to active duty.  They are merely cumulative of the fact that 
the veteran currently has a back disorder.

The veteran has not presented any new evidence which bears 
directly and substantially upon the specific matter under 
consideration, specifically whether in-service incurrence or 
aggravation has been shown.  The Board finds that the 
additional evidence when viewed with that previously of 
record is not new and material evidence, does not bear 
directly and substantially on the matter under consideration, 
and is not so significant that it must be considered in order 
to fairly decide the claim for entitlement to service 
connection for a low back disorder.  38 C.F.R. § 3.156(a) 
(2001).

For the above stated reasons, the Board concludes that the 
veteran has not presented new and material evidence to reopen 
the claim of entitlement to service connection for a low back 
disorder.  Accordingly, the claim may not be reopened.  Thus, 
the Board's analysis must end here.  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).


ORDER

New and material evidence not having been presented or 
secured, the appellant's request to reopen his claim for 
entitlement to service connection for a low back disorder is 
denied.


REMAND

Under the VCAA and the regulations, VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2004).

VA's duty to assist a claimant includes obtaining medical 
records, and to provide a medical examination or obtain a 
medical opinion when necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4) (2004).  Having reviewed the 
evidentiary record, the Board believes additional evidentiary 
development is warranted as to this claim. 

The RO requested a VA medical examination and opinion as to 
etiology of the veteran's acquired psychiatric disorder.  He 
was afforded a VA Compensation and Pension (C&P) examination 
in June 2004 and the diagnoses included schizoaffective 
disorder.  The examiner's opinion is not clear, however, as 
the opinion indicated, on the one hand, that it is likely 
that the veteran's schizoaffective disorder is service 
connected because he started to have mental problems in 
service in December 1964, but, on the other hand, that the 
schizoaffective disorder which the veteran has had since 1964 
was not caused by stresses in service.  The examiner stated 
that the etiology of schizoaffective disorder is unknown, and 
the veteran's schizoaffective disorder has a genetic 
component.  Accordingly, a remand is needed for clarification 
of the diagnosis.

Given the foregoing, and to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should arrange for Dr. Q.N. to review the 
claims file, to include this Remand, and his prior 
medical opinion, and provide a clarification of his 
opinion.  Dr. Q.N. must annotate his report that the 
claims file was in fact made available for review.  
The determination as to whether an additional 
examination with any further indicated special 
studies is necessary is left to Dr. Q.N.'s 
discretion.

2.  Dr. Q.N. should address: 

a.  Whether it is at least as likely as 
not (i.e., to at least a 50-50 degree of 
probability) that symptoms of the 
veteran's schizoaffective disorder were 
first manifested during his period of 
active military service, or whether such 
an initial manifestation in service is 
unlikely (i.e., less than a 50-50 
probability).

b.  To whatever extent the veteran's 
schizoaffective disorder has a genetic 
component, would its initial 
manifestation in service have been a 
result of natural progression of the 
condition, or a result of some in-service 
cause?


c.  The clinical findings of record and 
the reasoning which form the basis of the 
opinion requested should be clearly set 
forth.

d.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of the proposition as it is 
to find against it. 

3.  If Dr. Q.N. is no longer available, please 
forward this request for a supplemental opinion 
(with the deferred examination option) to a second 
doctor knowledgeable in psychiatric diseases.  

4.  After undertaking any other development deemed 
essential in addition to that specified above, the 
RO should re-adjudicate the veteran's claim.  If any 
benefit sought on appeal remains denied, the 
appellant should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the claim 
for benefits, to include a summary of the evidence 
and discussion of all pertinent regulations.  An 
appropriate period of time should be allowed for 
response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


